DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 and 09/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 07/16/2021, claims 1-3, 6, 9-10, and 15 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20140014125 A1, previously cited) in view of Counts (US 5666978A, previously cited)
Regarding claim 1, Fernando discloses 
 An aerosol-generating device (smoking system comprises a primary unit 405 and a holder 407, see fig.4b and para.0083) comprising: 
a housing of aerosol-generating device (housing of the primary unit 405, see fig.4b); 
at least one electric heater (heating element(s) 415, see fig.4b) in the housing (housing of the primary unit 405); 
at least one airflow sensor (“puff sensor for sensing air flow indicative of a puff”, see para.0075) in the housing (housing of the primary unit 405);
a first power supply (secondary power supply of the holder 407 (secondary unit), see fig.4b, para.0035,0079) in the housing (housing of the primary unit 405), the first power supply (secondary power supply of the holder 407) configured to supply electrical energy only to the at least one electric heater (heating element(s) 415. Para.0029 recites: “Supply of electrical power from the secondary power supply to the at least one heating element”), the first power supply (secondary power supply of the holder 407(secondary unit)) including a battery (“the power supply in the secondary unit may be a battery”, see para.0071); 

(battery 409 (primary power supply), see fig.4b and para.0083) in the housing (housing of the primary unit 405), the third power supply (battery 409 (primary power supply) being rechargeable (para.0019 recites: “primary power supply is chargeable by an external power supply”), and the third power supply (battery 409 (primary power supply) configured to supply electrical energy to the first power supply (secondary power supply of the holder 407 (secondary unit). Para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”), the third power supply including a battery (battery 409);  
a controller (“secondary circuit”, see abstract) configured to control a supply of electrical energy from the first power supply (secondary power supply, see abstract) to the at least one electric heater (heating element(s) 415) during a heating cycle ( The secondary circuitry is arranged to control supply of electrical power from the secondary power supply to the at least one heating element in a smoking mode,, see abstract), and at an end of the heating cycle (end of smoking mode, see para.0092), supply power from the third power supply to the first power supply so as to recharge the first power supply (para.0092-0094: “During the charging mode, the secondary unit must be connected to the primary unit (or primary power supply if there is no primary unit). The charging of the secondary power supply is controlled by the secondary circuitry in the secondary unit” and abstract: “The secondary circuitry is configured … to control charging of the secondary supply by the primary supply in a charging mode”), 
Fernando does not explicitly disclose 
a second power supply in the housing, the second power supply configured to supply electrical energy to the at least one airflow sensor, the second power supply including a battery;
and 
the second power supply configured to supply electrical energy to the controller.  
However, Counts discloses a smoking system has an electrical control circuitry 41 for delivering a predetermined amount of energy from the power source 37 to heating elements, including:
A first power supply, a second power supply and a third power supply in the housing (power source 37 including “four nickel cadmium battery cells connected in series” in the housing of the smoking system 21, see col.5, lines 8-16 and fig.2. Thus, each of the claimed first, second, third power supplies is equivalent to one of the battery cells);
the second power supply (one of the battery cells in the power source 37) configured to supply electrical energy to the at least one airflow sensor (puff-actuated sensor 45 detects the air flow, see fig.2 and col.5, lines 43-46. See fig.18, the puff sensor 45 is supplied by the power source 37, including the plurality of the battery cells and the claimed second power supply);
the second power supply including a battery (one of the battery cells in the power source 37, see col.5, lines 8-16);
and the second power supply (one of the battery cells in the power source 37) configured to supply electrical energy to the controller (by being connected in series, one of the battery cells in the power source 37 contributes to supply electrical energy to the puff-actuated sensor 45 as well as the electrical control circuitry 41).  


    PNG
    media_image1.png
    482
    548
    media_image1.png
    Greyscale

Figure 2 of Counts (the power source 37 includes plurality of battery cells)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fernando’s smoking system to include the battery cell(s) which is equivalent to the claimed second power supply as taught by Counts into the Fernando’s smoking system, such that the second power supply is in the housing, the second power supply configured to supply electrical energy to the at least one airflow sensor, and the second power supply including a battery and the second power supply configured to supply electrical energy to the controller. The additional battery increases the storage power capacity for the smoking system.
Regarding claim 2, Fernando further discloses 
the first power supply (secondary power supply of the holder 407 (secondary unit), see fig.4b, para.0035,0079) is a rechargeable first power supply (see para.0073 recites: “the power supply in the secondary unit can be recharged “).  
Regarding claim 3, Fernando further discloses
the rechargeable first power supply (secondary power supply of the holder 407 (secondary unit)) has a maximum capacity for storing electrical energy (see para.0071, it is clear to state that the  battery has maximum capacity for storing energy).  
Regarding claim 6, Fernando further discloses
the first rechargeable power supply (secondary power supply of the holder 407 (secondary unit)) has a first maximum capacity for storing electrical energy (see para.0071, it is clear to state that the battery has maximum capacity for storing energy), wherein the third power supply (battery 409 (primary power supply) has a second maximum capacity for storing electrical energy , (it is clear to state that the battery has maximum capacity for storing energy), and wherein the second maximum capacity is greater than the first maximum capacity (Para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”).  
Regarding claim 9, Fernando further discloses
at least one additional electrical component (temperature sensor, see para.0089).  
Regarding claim 10, Fernando further discloses
the at least one additional electrical component comprises, a sensor (temperature sensor, see para.0089).  
Regarding claim 15, the modification of Fernando in view of Counts further discloses
the first power supply (secondary power supply of the holder 407 (secondary unit) of Fernando), the second power supply (one of the battery cells in Counts is added to Fernando in claim 1 above), and the third power supply (battery 409 (primary power supply) of Fernando) are configured to supply electrical energy only to the aerosol-generating device (smoking system).   
Response to Arguments
Claim Rejection under 35 U.S.C. § 103 

Applicant's arguments filed on 07/16/2021 have been fully considered but they are not persuasive because:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case, the main reference Fernando discloses the secondary circuit (equivalent to the claimed “controller”) configured to control a supply of electrical energy from the secondary power supply (equivalent to the claimed “first power supply”) to the at least one electric heater during a heating/ smoking cycle (see abstract) and supply power from the primary power supply (equivalent to the claimed “third power supply”) to the secondary power supply (equivalent to the claimed “first power supply”) so as to recharge the secondary power supply (equivalent to the claimed “first power supply”) during the charging cycle which shown in figures 4B-C of Fernando. The Examiner agrees that Fernando fails to disclose the feature “the second power supply configured to supply electrical energy to the controller”; however, Counts teaches this feature because one of 4 battery cells 
Claims 2-3, 6, 9-10, and 15 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150181942 A1 provides a portable electrical system including primary and secondary devices, the primary device having a first, lithium cobalt oxide battery, and the secondary device having a second, lithium iron phosphate or lithium titanate battery, wherein the primary and secondary devices are configured to allow recharging of the second battery from the first battery at a rate of between 2C and 16C. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761